OPINION

JAMES G. WILCOXEN, Justice.
THIS MATTER comes before the Court on appeal by Takeda Pharmaceuticals USA, Inc., et al., (Takeda) the Defendant below, from an order of the District Court denying its motion to dismiss for lack of subject matter jurisdiction. The order was entered on January 21, 2016. Takeda contends that this appeal is necessary as a matter of judicial economy in order to avoid protracted litigation because the district court has no jurisdiction. Essentially, Takeda alleges that the Tribe has failed to either plead or prove facts establishing jurisdiction under the existing authority, including Montana v. U.S., 450 U.S. 544, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981).
This case must be remanded to the district court to further establish the record before this Court can hear this matter. Dearman v. Smithkline Beecham Corporation, SC-2010-02.
THEREFORE, IT IS ORDERED that this matter be remanded to the District Court for further proceedings consistent with the United States Supreme Court’s decision in Dollar General Corp., et al., v. *387The Mississippi Band of Choctaw Indians, 579 U.S. -, 136 S.Ct. 2159, 195 L.Ed.2d 637 (2016); Dolgencorp., Inc., and Dollar General Corp., v. The Mississippi Band of Choctaw Indians, et al., 746 F.3d 167 (5th Cir.2014).
Concurring: TROY WAYNE POTEETE, Chief Justice, JOHN C. GARRETT, Justice, ANGELA JONES, Justice, LYNN BURRIS, Justice.